In a negligence action to recover damages for personal injuries, etc., defendants appeal from a judgment of the Supreme Court, Westchester County, dated December 9, 1968, in favor of plaintiffs upon a jury verdict. Judgment reversed, on the law, and new trial granted to 'both defendants, with one bill of costs to defendants jointly, to abide the event. In our opinion, the receipt of the expert testimony as to the speed of plaintiffs’ vehicle at the moment of impact with the guardrail was reversible error (Zavaro v. Mann, 26 A D 2d 692, and eases cited therein). Beldock, P. J., Christ, Brennan, Hopkins and Martuscello, JJ., concur.